Title: To Thomas Jefferson from Charles Thomson, 6 June 1787
From: Thomson, Charles
To: Jefferson, Thomas



Dear Sir
Philadelphia June 6. 1787

Having come to this place on account of some private business, I have been waited on by Mr. J. Churchman, a native of this commonwealth, who flatters himself that he has made a discovery which will be of great public utility, in short nothing less than an easy and certain mode of ascertaining the longitude by what is commonly called the variation of the compass. He offered to explain to me the principles of his discovery; but as disquisitions of this nature are out of my line, and as the business on which I have come here would not admit of my paying attention to the Subject I have referred him to others more conversant than I am in matters of this kind.
Wishing to submit the matter to your consideration he has requested me to accompany the letter and piece, he means to send you, with a few lines recommending his scheme to your attentive perusal and if you shall find his principles well founded, his deductions justly drawn and the result such as he flatters himself it is, that you will as far as you shall judge proper favour him with your countenance in perfecting his system and endeavouring to obtain the rewards promised for the discovery. With great esteem and regard I have the honor to be Dear Sir Your most obedt. and most humble servt.,

Chas. Thomson

